DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending in the application and examined herein.

Objections to the Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “3” has been used to designate both the cradles (page 3: line 281, 4:14-15) and the fixed frame (4:18)
Reference character “4” has been used to designate both the motor (3:28) and the drive (4:18)
Reference character “5” has been used to designate both the cradles (3:29) and the movable rack (3:29, 4:17-18, 4:19-20)
Reference character “6” has been used to designate the rack (3:31-32), the carriage accumulator (3:33), the carriage (4:8-9), and the cradles (4:19)
Reference characters “12” and “14” have each been used to designate both the electromagnetic sensors (3:34-35) and electromagnetic transducers (4:20)
Reference character “27” has been used to designate both the protective shutters (4:4) and customized screens (4:24)
Reference character “30” has been used to designate both the unloading module (4:9, 4:35) and evacuation module (4:21)
Reference character “31” has been used to designate both the cradles (4:9-10) and the fixed frame (5:2)
Reference characters “3,” “5,” “6,” and “31” have been used to designate the cradles (3:28, 3:29, 4:9-10, 4:14-15, 4:19)
Reference characters “3” and “31” have both been used to designate the fixed frame (4:18, 5:2)
Reference characters “4” and “33” have both been used to designate the drive (4:11, 4:18, 5:2)
Reference characters “5,” “6,” “21,” “22,” and “32” have been used to designate the rack (3:29, 3:31-32, 4:10, 4:17-18, 4:19-20, 4:21, 5:2)
Reference characters “19,” “20,” and “30” have been used to designate the unloading module (4:10, 5:1, 5:2)
Reference character “23” has been used to designate both the control module (the right-side structure) and a component of the measurement module (the left-side structure) in Figure 3

The drawings are further objected to because it is unclear from the drawings how Figures 1 and 3 are related. In the Brief Description of Drawings, the specification discloses Figure 1 as a “schematic diagram” of the tester and Figure 3 is a “functional 

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“fuel elements” (claim 1) – no fuel elements or their surfaces are shown in any of the figures
“pneumatic cylinders” (claim 1) – no pneumatic cylinders are shown in any of the figures
“position sensors of rods” (claim 1) – while the figures show carriage position detectors (17, 18), none of the figures show position sensors for rods or the rods themselves
“the loading module is provided with movable automated carriage with cradles” (claim 1) – claim 1 recites the loading module is provided with the carriage, however Figures 1 and 3 appear to show the carriage is a separate structure from the loading module
“products flow distribution” (claim 2) – while Figure 3 shows a “Piece flow,” none of the figures show a products
“the carriage displacement by using a stepping motor with drive” (claim 3) – Figures 1 and 3 shows the drive (4 or 33) as separate from the stepping motor (29); the figures therefore do not show “a stepping motor with drive”
“a summator, and the quick counting module as part of the industrial controller” (claim 4) – Examiner first notes that the specification discloses reference character 35 as a “quick calculation module,” not a “quick counting module” as recited in claim 4. For purposes of examination, examiner assumes these are referring to the same structure. Further, Figures 1-3 do not show the summator (24) and the quick counting/calculation module (35) as “part” of the controller (8). Rather, the figures appear to show these as separate from the controller
“actuating mechanism” (claim 6) – no actuating mechanism is shown in any of the figures
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Objection to the Specification
35 U.S.C. 112(a) requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a). Examples of some unclear, inexact or verbose terms used in the specification are: 
“The assembly process of fuel columns to FE is subject to radiation pollution of the surface of sealed in finished materials” (1:5-6) – it is unclear if the “finished materials” is referring to the FE/fuel elements. It is further unclear which of the surface, the seal, and the finished materials is subject to radiation pollution.
“The automatic tester of the resuspended alpha radiation of fuel elements is known, which contains the cassette installed in a tray in the contact position comprising of a case in which the feed and take-up cloth tape of two bobbins each with tape quantity detector, guiding rollers, tape tension detector, placed above the tape with offset by a step from the contacting position of the tape with the fuel element, related to the measuring apparatus alpha-detector and placed below the tape crimping mechanism to the FE surface placed below the tape, 

Claim Objections
Claims 1 and 3, as best understood, are objected to because of the following informalities: 
Claim 1, line 2: it appears that “tandem loading module” should be recited as --tandem a loading module--
Claim 1, line 2: it appears that “and unloading module” should be recited as --and an unloading module--
Claim 1, line 3: it appears that “measurement module” should be recited as --a measurement module--
Claim 1, line 4: it appears that “and unloading module” should be recited as --and the unloading module--
Claim 1, line 6: it appears that “with source of alpha radiation” should be recited as --with a source of alpha radiation--
Claim 3, line 2: it appears that “with drive” should be recited as --with a drive--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

There is insufficient antecedent basis for the following phrases in the claims:
Claim 1, line 4: “the detection units”
Claim 1, line 5: “the surface”
Claim 1, line 10: “the samples with natural uranium isotopes”
Claim 2, lines 1-2: “the products flow distribution”
Claim 3, line 2: “the carriage displacement”
Claim 4, line 2: “the digital processing”
Claim 4, line 2: “the recorded alpha radiation”
Claim 4, line 2: “the surface of products”
Claim 4, line 3: “the quick counting module”
Claim 4, lines 3-4: “the industrial controller”
Claim 4, line 4: “the monitoring results”
Claim 4, line 4: “the operator panel”
Claim 5, lines 2-3: “the protective shutters”
Claim 6, line 2: “the position indicators”
Claim 6, lines 2-3: “the actuating mechanisms”
Claim 6, line 3: “the tester control system”

Claim 1 recites “A fuel elements alpha-contamination tester, containing the fuel elements tandem loading module and unloading module.” This phrase is unclear. It is unclear whether the claim is intended to recite “fuel elements tandem to….” It is further unclear what structures are in the tandem arrangement – the tester and the fuel elements, the tester and the loading and unloading modules, or the fuel elements with the loading and unloading modules.

Claim 1 further recites “A fuel elements alpha-contamination tester, containing the fuel elements tandem loading module and unloading module, each of which includes…” and lists multiple structures. However, it is first unclear what structures “each” is referring to. For example, it is unclear if “each” refers to each fuel element or each of the loading module and unloading module. For purposes of examination, examiner interprets “each” to refer to each of the loading module and unloading module. Further, it is unclear which of the subsequent listed structures is included in “each.” In other words, it is unclear where one phrase ends and another begins. Similarly, the recitation “which includes the detection units …” in line 4 is unclear because (1) it is 

Claim 1 is indefinite because it is unclear if the “fuel elements” recited in lines 1, 2, 3, 5, 7, and 9 all refer to the same fuel elements or different fuel elements. 

Claim 1 is further indefinite because it is unclear if “position sensors of fuel elements” is intended to recite the position sensors are structures of the fuel elements or the position sensors measure the position of the fuel elements. 

Claim 1 is further indefinite because it is unclear how each of the loading module and unloading module includes a measurement module, but the measurement module is also located between the two modules. Additionally, as discussed above, it is unclear if the measurement module is intended to be a structure that is included in each of the loading module and unloading module, or if the measurement module is intended to be a separate structure of the tester. 

Claim 1 recites “position sensors of rods” in lines 5-6. It is unclear if this is referring to the same position sensors recited in line 3, or different sensors. As similarly discussed above, it is further unclear whether the position sensors are a structural component of the rods, or if the position sensors are separate from the rods and sense the position of the rods. 

Claim 1 further recites “pneumatic cylinders with position sensors of rods for forwarding samples.” First, it is unclear whether the pneumatic cylinders or the position sensors of rods are “for forwarding samples.” Additionally, it is unclear from and to what structures the samples are forwarded. 

Claim 1 is further indefinite because it is unclear what is the source of alpha radiation. Claim 1, lines 4-5 suggest the alpha radiation is detected from the surface of the fuel elements. However, line 6 recites “forwarding samples with source of alpha radiation.” It is unclear if the surface of the fuel elements is the source of alpha radiation or if there is another structure, e.g., the “sample,” that contains the source. Further in view of this, it is unclear what structure is being “forwarded” – claim 1, line 6 recites the samples are forwarded, while claim 1, line 7 recites the fuel elements are forwarded. For purposes of examination, examiner interprets the claim to mean the fuel elements are the same as the sample.

Claim 1 is further indefinite because it is unclear what structure is “characterized in that the loading module is provided with movable automated carriage….” For example, it is unclear if the tester is “characterized in that …” or another structure. 

Claim 1
Claim 1 further recites “besides the loading and unloading module are equipped with movable racks.” It is unclear if the term “besides” is intended to recite a structural arrangement/relationship of the movable racks with the loading/unloading module or if the term is intended to merely be a transitional-type phrase. 

Claim 1 is indefinite because it is unclear which module the “modules” recited in line 10 is referring to. For example, it is unclear which of the loading module, unloading module, and/or measurement module this term is referring to, or if the term is referring to entirely different modules. 

Claim 1 is further indefinite because it is unclear what adjustment is made to the measurement module. The claim recites “for adjustment of the measurement module,” but does not recite what aspect of the measurement module is adjusted. For example, it is unclear if the physical structure of the measurement module is adjusted. Additionally, it is unclear how the samples could be used for said adjustment.

Claim 1
Claim 1 is further indefinite because it is unclear whether the “fuel elements” are nuclear fuel elements or some other type of fuel elements. As best understood, the specification is enabling for a nuclear fuel element, but does not reasonably provide enablement for a generic fuel element. Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with this broad claim.

Claim 2 is indefinite because the phrase “the products flow distribution carried out by a correcter” is unclear. The claim recites a functional limitation or desired result (“the products flow distribution carried out”), but does not clearly define the metes and bounds of the structure (“correcter”) required to perform the claimed function. A “correcter” does not have a known and well-established structure in the nuclear fuel art and neither the claims nor the disclosure clearly defines the structure of a “correcter.” Therefore, the skilled artisan would be unable to determine how a “correcter” could carry out a products flow distribution. 

Claim 2 is further indefinite because the claim appears to be missing a phrase. For example, it is unclear whether the claim is intended to recite “wherein the products flow distribution is carried out by a corrector.” For purposes of examination, examiner uses this interpretation. 

Claim 3 is further indefinite because the claim appears to be missing a phrase. For example, it is unclear whether the claim is intended to recite “wherein the carriage is displaced by a stepping motor with a drive.” For purposes of examination, examiner uses this interpretation. 

Claim 4 is indefinite because the phrase “the digital processing of the recorded alpha radiation from the surface of products is performed by using a summator, and the quick counting module as part of the industrial controller with output of the monitoring results to the operator panel” is unclear. First, it is unclear whether the digital processing is performed by both the summator and the quick counting module or just the summator. Furthers, the claim recites a functional limitation or desired result (“digital processing” and “output of the monitoring results”), but does not clearly define the metes and bounds of the structures (“summator” and “quick counting module”) required to perform the claimed function. It is unclear from the claim how a summator and a quick counting module can digitally process the radiation and output the results. It is also unclear what function(s) is encompassed by the “digital processing”. A summator is something that adds things together. It is unclear what values the summator is adding together. It is also unclear what the quick counting module is counting. Neither the claims nor the specification clearly defines or describes the summator or the quick counting module such that the skilled artisan could recognize the structures of these devices that would be capable of carrying out the claimed functions.

The term “quick” in claim 4 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for 

Claim 6 is indefinite because it is unclear if the “control signals” recited in line 2 are the same signals as the previously recited “signals” in line 2. 

Claim 6 recites “the … transfer of control signals to all the actuating mechanisms.” It is unclear from what structure the control signals are transferred from. For example, it is unclear if the signals are transferred from the position indicators to the actuating mechanisms or from a different structure.

Claim 6 is further indefinite because the claim appears to be missing words. For example, it is unclear if the claim is intended to recite “the processing of signals…is carried out by using a controller.” For purposes of examination, examiner uses this interpretation.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner notes, the following rejections represent examiner’s best interpretation of the claims in view of the numerous drawing, specification, and claim objections and 35 U.S.C. 112(b) rejections discussed above.

Claims 1-6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over RU2155394 (“Afanasev”) in view of RU2242297 (“Batuev”), US3230374 (“Jones”), and RU2322659 (“Kazantsev”). 

Citations to the RU publications refer to the attached machine English translations.
Regarding claim 1, Afanasev discloses (see Figs. 1, 3) a fuel elements (3) contamination tester, containing the fuel elements alongside a loading module (17, 18 on the left side) and an unloading module (17, 18 on the right side), each of the loading module and unloading module including a fixed frame (17) with cradles (19). The tester further contains position sensors (14) for sensing the position of the fuel elements. A measurement module (7, 8) is located between the loading module and unloading module. The measurement module includes detection units (7) of radiation from a surface of the fuel elements. A mechanism (5) with the position sensors (14) is for sensing the position of the fuel elements for forwarding the fuel elements. The loading module is provided with a movable automated carriage (17) with cradles (19) for forwarding the fuel elements to the measurement module and thereafter to the unloading module. The loading module and the unloading module are equipped with movable racks (the shelves in 19) for placing the fuel elements on the cradles of the loading module and the unloading module.

Afanasev does not disclose the tester detects alpha radiation or contains pneumatic cylinders, and further does not disclose samples with natural uranium isotopes.

Batuev discloses (see Fig. 1) a fuel elements alpha-contamination tester containing a measurement module which includes detection units for detecting alpha radiation from a surface of the fuel elements (p. 2, para. 8). Batuev further discloses that detecting and monitoring the alpha radiation from the fuel elements provides additional 
	
Batuev discloses the source of alpha radiation is plutonium rather than natural uranium.

	Jones discloses using natural uranium as a source of alpha radiation (4:18-21). Jones further discloses natural uranium as a suitable alternative to plutonium as a source of alpha radiation (4:18-21). It would have been obvious to a POSA to use natural uranium, as suggested by Jones, in the tester of Afanasev since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, substituting one alpha radiation source (plutonium) for another substantially equivalent alpha radiation source (natural uranium) is within the skill of the artisan. In re Williams, 36 F.2d 436, 438 (CCPA 1929). Thus, further modification of Afanasev’s tester to use a source of natural uranium, as suggested by Jones, would have been obvious to a POSA.
	


Regarding claim 2, Afanasev further discloses the flow of the fuel elements is carried out by a correcter (4) (p. 5, para. 9).

Regarding claim 3, Afanasev further discloses the carriage is displaced by using a stepping motor (5) with a drive (10) (Fig. 1). 

Regarding claim 4, Afanasev further discloses wherein the digital processing of the alpha radiation from the surface of the fuel elements is performed by computing devices of an industrial controller (11) with output of the results to an operator panel (p. 5, last paragraph).

Regarding claim 5, Kazantsev further discloses wherein the detection units as part of the measurement module are covered against light by protective shutters (25) (p. 

Regarding claim 6, Afanasev further discloses the processing of signals from the position sensors and transfer of control signals to all the actuating mechanisms by using a controller (11) as the tester control system (p. 5, last paragraph).

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes unclear long rambling sentences. It is unclear where one feature ends and another feature begins. It is suggested that the long rambling sentences be broken into several shorter clear sentences. 

The Abstract is further objected to because it includes phrases/wording that were deemed unclear, as discussed in the objections and rejections set forth herein. 

The Abstract should include the technical disclosure of the improvement. Correction is required. See MPEP § 608.01(b). 


The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims. See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00AM-5:00PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                  
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 citations refer to instant specification (page:line)